Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election
	The examiner in in receipt of applicant’s response to office action mailed 7/20/2021, which was received 11/22/2021. Acknowledgement is made to the amendment to claims 21,28,25 and the submission of a Terminal Disclaimer. Applicant’s Terminal has obviated the Double Patent rejection. In regards to the USC 103 rejection the amendment and remarks have been carefully considered and were persuasive, however, after further search and consideration the following new ground of rejections is provided below which was necessi6ated by amendment.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, listed as claiming priority in PALM except application 16/357,241, fail to provide adequate support or enablement in the wherein the parking exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units. For purposes of priority the examiner will consider the priority to be March 18, 2019, which is the priority of application 16/357,241.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 27-30, 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Jamail (US PG PUB 20180365598) in view of Beaurepaire et al. (US PG PUB 20200173808) and further in view of Aizenbud (WO 2015059691).

In regards to claim 21, Jamail teaches a method, comprising: receiving origin location data and destination location data from a plurality of users, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations (Jamail, para 0007, using the electronic management system the user may list their origin parking space for geographic search by a user looking for parking in the origin area. Likewise a host in the destination area lists their available parking spots so a hub may be created around a destination for selection by the user);
Jamail teaches an origin location and a destination location with virtual hubs that are arranged around a location, but does not specifically mention that there are plurality of virtual hubs that are along a corridor between the origin and destination. Beaurepaire teaches determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data (Beaurepaire, para 0066, FIG 8, claim 1, “providing parking recommendations to a user, the system comprising: at least one non-transitory memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions to: determine relative positions between a parking location; cluster at least two shared vehicles from the plurality of shared vehicles into one or more mobility hubs based on a predefined criteria and the determined relative positions between the plurality of shared vehicles; rank the one or more mobility hubs based on one or more hub rating parameters; and control an output interface to output parking recommendation data to the user for the at least one parking location, based on the ranking of the one or more mobility hubs”, (Beaurepaire, claim 1). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Jamail, determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data as is taught by Beaurepaire, since this will allow the user to pick up products along the route efficiently by assuring that a parking space is available when they arrive a location along the determined corridor between the origin and destination. 
determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub (Beaurepaire. FIG 8, para 0066, “intermodal navigation route computed by the mapping platform 106 to a destination of a user via mobility hubs comprising clustered shared vehicles, in accordance with an example embodiment. Consider an example where a user starts from a starting point S and intends to reach a destination D. The user employs the system 200 to navigate from destination D. The mapping platform 106 of the system 200 may be configured to determine relative positions of shared vehicles operated by different shared vehicle service providers and cluster the shared vehicles into mobility hubs, for example, A, B, and C based on the personalized criteria of the user as exemplarily illustrated. Also, assume the mobility hub C has a lower ranking due higher percentage of faulty shared vehicles compared to the mobility hubs A and B. Consider the user prefers bikes and cars in different segments of the route towards the destination and the user prefers cars from RNT cars service provider over ABC cars service providers. Considering the user also prefers bikes over scooters and XYZ bikes service providers over POP bikes service providers, the mapping platform 106, based on the personalized criteria of the user and similar users, may cluster more bikes of XYZ bikes service provider in the mobility hub A. The mapping platform 106 may not include the car of ABC car service provider in mobility hub even if the car of ABC car service provider is available in the vicinity of the mobility hub A considering the preference of the user. The mapping platform 106 guides the user to use his/her car from the starting point S till a parking location in the vicinity of the mobility hub A. The mapping platform 106 provides parking recommendations to park the car in the vicinity of the mobility hub A. The user is allowed to make a reservation of a bike of, for example, XYZ bikes service provider at the mobility hub A. The mapping platform 106, based on dynamic conditions towards the destination of the users and in the vicinity of the mobility hubs A, B, and C, computes a navigation route using the bike from XYZ bikes service provider towards the mobility hub B, avoiding commute towards the mobility hub C based on the ranking of the mobility hub C. In the vicinity of the mobility hub B, the mapping platform 106 provides parking recommendations to park the bike. At the mobility hub B, the user is allowed to make a reservation for a car from RNT cars service providers. From the mobility hub B, the mapping platform 106 may suggest a static and a dynamic navigation route towards the destination D based on traffic conditions enroute to the destination D. The intermodal navigation route suggested by the mapping platform 106 reduces travel time of the user to the destination D from the starting point S using the shared vehicles at mobility hubs A and B by avoiding traffic and wastage of time in parking of the shared vehicles en-route”).
receiving parking attribute data from the plurality of users, wherein the parking attribute data corresponds to one or more attributes of available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub (Beaurepaire, para 0006, multiple mobility hubs have parking availability a multiple locations along a route to the users destination including the origin); and
determining a parking exchange for one or more parking units based on the plurality of virtual hub routes and the parking attribute data, wherein the one or more parking units correspond to the available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub (Jamail, para 0065, Fig 6, “automated electronic management of parking space rental transactions in a marketplace for parking space rentals over a distributed communications network, in an embodiment. System 900 may include parking space rental management server 902 in communication with a plurality of driver wireless devices. System 900 may include user account creation module 904 for creating user parking spots identified by a search with driver requests for parking spot rentals. System 900 may include a payment module 910 for receiving payments from drivers and making payments to users who are renting parking spots to the drivers. System 900 may include reservation module 912 for reserving parking spots which have been rented by drivers. System 900 may include parking spot management module 916 for managing the inventory and status of parking spots, requests for parking spots by drivers, and other aspects of transactions and. recording the status of parking spots in inventory. System 900 may include extension/overstay module 914 for managing extensions and. overstay fees for parking spots where rentals have expired”).
The combination of Jamel and Beaurepaire teach renting spaces through listing in various locations, but does not specifically mention wherein the parking exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units. Aizenbud teaches wherein the parking exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units (Aizenbud, FIG 3). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in the combination of Jamel and Beaurepaire, because In many cases, a driver that did not find a parking spot would give up and prefer to search for a paid parking spot instead of spending more time searching for free or cheap parking (Aizenbud, para 0004).

In regards to claim 22, the combination of Jamail, Beaurepaire and Aizenbud teach wherein the parking attribute data comprises parking type, purchase price, parking availability, parking location, or combinations thereof (Jamail, para 0016, “Host users may input listing information such as: the geographic location or address of listed parking spaces, number of available parking spaces at a location or address, types of spaces such as covered/uncovered, sizes of spaces, pricing/rates, and hours when parking spaces are available”).

In regards to claim 22, the combination of Jamail, Beaurepaire and Aizenbud teach wherein the available parking comprises open air lot parking, covered lot parking, assigned parking, street parking, handicapped parking, private home parking, private garage parking, parking with access to electrical charging, large vehicle parking, truck parking, car parking, or combinations thereof (Jamail, para 0016, covered, uncovered parking space).

In regards to claim 27, the combination of Jamail, Beaurepaire and Aizenbud teach wherein the respective virtual hub route comprises one or more additional locations along the geographic route, wherein the one or more additional locations correspond to one or more additional virtual hubs (Beaurepaire, FIG 8, multiple hubs are located along the route to the location from the origin).
In regards to claim 28, the combination of Jamail, Beaurepaire and Aizenbud teach a computing system, comprising: one or more processors; and one or more memory comprising program instructions executable by the one or more processors to:
receive origin location data and destination location data from a plurality of users, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;
determine a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data;
determine a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;
receive parking attribute data from the plurality of users, wherein the parking attribute data corresponds to one or more attributes of available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; and
determine a parking exchange for one or more parking units based on the plurality of virtual hub routes and the parking attribute data, wherein the one or more parking units correspond to the available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub;  wherein the parking exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units. (see response to claim 21).

In regards to claim 29, the combination of Jamail, Beaurepaire and Aizenbud teach wherein the parking attribute data comprises parking type, purchase price, parking availability, parking location, or combinations thereof (see response to claim 22).

In regards to claim 30, the combination of Jamail, Beaurepaire and Aizenbud teach wherein the available parking comprises open air lot parking, covered lot parking, assigned parking, street parking, handicapped parking, private home parking, private garage parking, parking with access to electrical charging, large vehicle parking, truck parking, car parking, or combinations thereof (see response to claim 23).

In regards to claim 34, the combination of Jamail, Beaurepaire and Aizenbud teach wherein the respective virtual hub route comprises one or more additional locations along the geographic route, wherein the one or more additional locations correspond to one or more additional virtual hubs.

In regards to claim 35, the combination of Jamail, Beaurepaire and Aizenbud teach non-transitory computer-readable medium having stored thereon a plurality of computer-executable instructions which, when executed by a computer, cause the computer to:

determine a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data;
determine a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;
receive parking attribute data from the plurality of users, wherein the parking attribute data corresponds to one or more attributes of available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; and
determine a parking exchange for one or more parking units based on the plurality of virtual hub routes and the parking attribute data, wherein the one or more parking units correspond to the available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; wherein the parking exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units.  (see response to claim 21).

In regards to claim 36, the combination of Jamail, Beaurepaire and Aizenbud teach wherein the parking attribute data comprises parking type, purchase price, parking availability, parking location, or combinations thereof (see response to claim 22).

In regards to claim 37, the combination of Jamail, Beaurepaire and Aizenbud teach wherein the available parking comprises open air lot parking, covered lot parking, assigned parking, street parking, handicapped parking, private home parking, private garage parking, parking with access to electrical charging, large vehicle parking, truck parking, car parking, or combinations thereof (see response to claim 23).

Response to Arguments
Applicant’s arguments with respect to claim(s) claims 21-23, 27-30, 34-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Additional cited art discussion
US PG PUBS	
	(i) US PG PUB 20190143828 to Swada et al. teach “a plurality of vehicle, a charging station, and a management server. The management server is configured to communicate with the plurality of vehicles and the charging station. Each of the vehicles allows charging of a power storage device mounted therein using electric power from 

	(ii) US PG PUB 20190050634 to Nerayoff teaches “Tracking and tolling an object, such as a vehicle, are disclosed. It may be determined that the object has crossed a geographic boundary or moved a determined distance. A cost may be determined and charged for the object moving past the geographic boundary or moving the determined distance. Tracking the use of at least one destination location is also disclosed. It may be determined that a first vehicle is stopped at a destination location and a first amount may be charged to an account associated with the first vehicle. The first vehicle may be charged based on one or more characteristics such as passenger drop-off or pick-up. It may also be determined that a second vehicle is stopped at the destination location. A second, different amount may be charged to an account associated with the second vehicle because the second vehicle has characteristics not present in the first vehicle” (abstract).	
(iii) US PG PUB 20160297316 to Penilla teaches “communicating with connected vehicles of users having user accounts with the cloud system are provided. In one 
	(iv) US PG PUB 20130265174 to Scofield teaches “Among other things, one or more techniques and/or systems for parking based route navigation and/or parking resource management are disclosed to facilitate navigation to parking spots associated with a destination and/or management of respective parking spots. Navigation may be provided to a parking spot based upon parking criteria (e.g., such as distance to a destination and/or costs associated with the parking spot). Additionally, navigation (e.g., instructions, alternate transport, such as public transit) from the parking spot to the destination may be provided. Parking spots may be reserved by a parking management system based upon 

Foreign	 
	(v) CN 107341968 to Tang teaches “ a parking sharing system comprising a parking lot system, a remote shared parking server, and a client mobile terminal. The parking sharing system has the following beneficial effects: a difficult parking problem is solved; when a user departs, the user selects a destination to obtain information of the numbers of idle parking spaces in all parking lots near the destination in real time, thereby selecting a parking lot with more idle parking spaces selectively; parking reservation is realized and thus when no sufficient parking spaces in the selected parking lot near the destination are provided, parking reservation is carried out; parking reservation is realized by selecting a price raising way or a bidding way, so that the user with the emergency need is capable of having one parking space and the incomes of the platform and the parking lot increase; the use can carry out parking fee settlement and payment conveniently and rapidly; and after parking the vehicle, the user can share the fixed parking space owned by the member freely without the need to go to a central fee payment unit or entrance and exit fee payment sites of the parking lot for fee payment or scan a two-dimensional code of the parking lot for fee payment”.

NPL
(vi) Barry teaches auctioning parking spaces that are listed from others that are occupying the space.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.

Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625